Citation Nr: 1217627	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability to include scoliosis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a low back problems, scoliosis, and asbestosis.  The Veteran filed a notice of disagreement with those denials.  His May 2009 Substantive Appeal (on VA Form-9) perfected his appeal only in the matters of service connection for a low back disability and scoliosis.  

The matters of service connection for a low back disability and for scoliosis were developed as separate issues.  Because scoliosis involves back pathology (and by analogy to the U.S. Court of Appeals for Veterans Claims (Court) reasoning in Clemons v. Shinseki, 23Vet. App. 1 (2009)) the Board finds it appropriate to merge the two claims into one, recharacterized as " service connection for a back disability, to include scoliosis".  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On June 1964 service entrance examination, the Veteran's spine was normal on clinical evaluation; his report of medical history at the time was silent for any mention of a back or spine disability.  His service treatment records (STRs) show that in September 1967 he was seen with complaints of lower back pain.  It was noted that he injured his back carrying a 30 pound bag; it was also noted that he lifted weights.  The impression was possible severe back strain; acute back strain was also noted.  On May 1968 service separation examination, the Veteran's spine was normal on clinical evaluation; it was noted that he had moderate scoliosis, not considered disabling.  
On October 2007 VA examination the examiner first responded "no" to the question of whether there was scoliosis on examination, but then, later in the examination report, identified scoliosis as a problem associated with the diagnosis of degenerative disc disease of the lumbar spine.  On August 2010 VA examination, the examiner observed that a review of"VA electronic record" had revealed the Veteran suffered from low back  pain after a self-inflicted gunshot wound to his abdomen subsequent to his military service.  On August 2010 VA examination, the Veteran related that in 1968 (prior to discharge from active duty) he had a back spasm for a couple of days, and that he had scoliosis diagnosed at discharge.  The August 2010 examiner opined that the Veteran's currently diagnosed degenerative disease of the lumbar spine was not a direct result of the back strain during service.  The rationale given for his opinion was that there was no evidence of chronicity of back symptoms from 1967 until 2005, when the Veteran first complained of back pain at VA.

The 2005 VA electronic records (cited by August 2010 VA examiner) are not associated with the claims file, nor seen in "Virtual VA" (VA treatment records in the claims file extend from October 2006 to January 2011).  As records of identified VA treatment (beginning in 2005), which are constructively of record, are outstanding, they must be secured for the record.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is not clear where the Veteran received treatment for his self-inflicted gunshot wound to the stomach; as records pertaining to treatment for such injury have bearing on the matter at hand, they must be secured for the record.  If the treatment was private, the veteran's cooperation will be needed to secure the records.   

The Veteran is advised that a governing regulation provides that where evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  See 38 C.F.R. § 3.158(a).  

Service connection for scoliosis has been denied on the basis that scoliosis is a congenital or developmental defect (and not an acquired disability).  There is no competent (VA medical opinion or treatise) evidence of record that identifies the Veteran's scoliosis as a congenital defect and not an acquired disability.  The February 2008 rating decision finding that scoliosis is a congenital defect violates Espiritu v. Derwinski, 2 Vet. App. 492 (1992), as such is clearly a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, a medical opinion addressing that matter is also necessary..

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all private medical providers from whom he has received treatment for his back disorder and for his self-inflicted gunshot wound to the abdomen since his discharge from service.  He should also submit authorizations for VA to secure records from the provider or providers identified.  If the Veteran does not comply with this request, the claim must be further processed under 38 C.F.R. § 3.158(a)(i.e., dismissed as abandoned).  

The RO should then secure for the record copies of the complete clinical records (any not already associated with the claims file) from all sources identified.. 

2.  The RO should also secure for association with the claims file updated (to the present) copies of the complete clinical records of all evaluations and treatment the Veteran has received for back disability from VA since 2005 (that are not already associated with the claims folder).

3.  After (and only if) the development sought above is completed (or if records sought are certified to be unavailable), the RO should arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his current back disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis(es)) each back disability(ies) found.  The response to this question should include discussion of whether or not the Veteran has scoliosis, and if so, whether or not scoliosis is a congenital or development defect.  Please cite to the factual data (and any medical literature) that support the response.  

(i) If the Veteran has scoliosis, and it is not considered a congenital or developmental defect, but can be acquired, is there any evidence in the record that renders it undebatable from a medical standpoint that it was not acquired in service.  

(ii) If any scoliosis found is determined to be a congenital or developmental defect, is there any evidence in the record that renders it undebatable from a medical standpoint that it was not aggravated during service (i.e., permanently increased in severity vs. acute exacerbation).  

(b) As to each (acquired) back disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred in service/is related to the complaints noted therein. 

The examiner must explain the rationale for all opinions. 

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

